Citation Nr: 0945153	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  08-18 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
previously denied claim for service connection for bilateral 
hearing loss, and if so, whether service connection is 
warranted.

2.  Whether there is new and material evidence to reopen a 
previously denied claim for service connection for tinnitus, 
and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk
INTRODUCTION

The Veteran had active military service from June 1967 to 
February 1969, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from 
November 2006 and March 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which determined the Veteran had not 
submitted new and material evidence and, therefore, declined 
to reopen his previously denied, unappealed claims for 
service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  In a May 1996 rating decision, the RO initially 
considered and denied the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  The RO 
sent him a letter in May 1996 notifying him of that decision 
and apprising him of his procedural and appellate rights, and 
he did not appeal.

2.  Additional evidence since received, however, is not 
duplicative or cumulative of evidence previously considered 
and relates to unestablished facts necessary to substantiate 
these claims.

3.  According to a private audiologist, M.T.F., it is just as 
likely as not the sensorineural (though not conductive) 
component of the Veteran's hearing loss was caused by 
excessive noise exposure - specifically, severe acoustic 
trauma sustained in combat in Vietnam.

4.  VA audiologists and an otolaryngologist (ear, nose and 
throat (ENT) specialist) together concluded they could not 
determine the cause of the Veteran's hearing loss and 
tinnitus without merely speculating, while at the same time 
acknowledging these conditions could be due to all of his 
historical ear problems, dating back to his childhood, from 
acoustic trauma, or a combination of both.


CONCLUSIONS OF LAW

1.  The RO's May 1996 decision denying service connection for 
bilateral hearing loss and tinnitus is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2009).

2.  But new and material evidence since has been received to 
reopen these claims.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

3.  Resolving all reasonable doubt in his favor, the 
Veteran's bilateral hearing loss was incurred in service.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.102, 3.303, 3.385.

4.  There is still insufficient evidence, however, for 
concluding the Veteran's tinnitus was incurred in or 
aggravated by his military service or that is proximately due 
to, the result of, or chronically aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100, et 
seq (West 2002).  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  That is, by way of a letter dated in 
August 2006, the RO advised the Veteran of the evidence 
needed to substantiate his claims and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letter also informed him of the downstream 
disability rating and effective date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
And for claims, as here, pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claims.  See 73 
FR 23353 (Apr. 30, 2008).  

It equally deserves mentioning that the RO issued that August 
2006 VCAA notice letter prior to initially adjudicating the 
Veteran's claims in November 2006 and before readjudicating 
his claims in March 2007, the preferred sequence.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  

As well, the August 2006 VCAA notice letter informed the 
Veteran of what constituted new and material evidence to 
reopen these previously denied, unappealed claims.  The 
letter complied with Kent v. Nicholson, 20 Vet. App. 1 
(2006), since it apprised him of the specific reasons his 
claims were previously denied and explained the type of 
evidence and information needed to establish his underlying 
entitlement to service connection in the event the claims 
were reopened.  See, too, VA Gen. Couns. Mem., para. 2, 3 
(June 14, 2006), wherein VA's Office of General Counsel 
issued informal guidance interpreting Kent as requiring the 
notice to specifically identify the kind of evidence that 
would overcome the prior deficiency rather than simply 
stating the evidence must relate to the stated basis of the 
prior denial.  And in any event, even were the Board to 
assume for the sake of argument there was not sufficient 
notice to comply with Kent, the claims are being reopened, 
regardless, so this ultimately is inconsequential and, 
therefore, at most nonprejudicial, i.e., harmless error.  
38 C.F.R. § 20.1102.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

The record also reflects that VA fulfilled its duty to assist 
the Veteran in developing his claims by making reasonable 
efforts to obtain relevant records that he and his 
representative adequately identified.  Specifically, the 
information and evidence that have been associated with the 
claims file for consideration consists of his 
service treatment records (STRs), a private medical opinion, 
and VA medical records and opinions, including concerning the 
cause of his claimed disabilities - and in particular, 
whether they are related to his military service or instead 
due to other factors.   See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

The Board thus finds that no further notification or 
assistance is necessary to comply with 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not 
be prejudiced as a result of the Board's adjudication of his 
claims, especially since one claim is being granted on the 
underlying merits, although the other denied.

Whether there is New and Material Evidence to Reopen the 
Claims for Service Connection for Bilateral Hearing Loss and 
Tinnitus

The RO initially considered - and denied, these claims in May 
1996.  As cause for denying these claims, the RO pointed out 
there was (at least at that time) no evidence establishing 
the Veteran's bilateral hearing loss and tinnitus were 
incurred in or aggravated by his active military service.  
The RO sent him a letter later in May 1996 notifying him of 
that decision and apprising him of his procedural and 
appellate rights, and he did not appeal.  So that decision is 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (2009).

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, and not 
appealed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.



The Veteran filed his petition to reopen these claims in July 
2006.  For petitions to reopen, as here, filed on or after 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be opened.  
It must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claims is 
evidence that has been added to the record since that final 
and binding May 1996 rating decision.  See Evans v. Brown, 
9 Vet. App. 273 (1996) (indicating the evidence to be 
considered in making this new and material determination is 
that added to the record since the last final and binding 
denial on any basis).

The additional evidence received since that May 1996 denial 
includes a private audiologist's opinion, VA treatment 
records, the reports of VA compensation examinations, and the 
VA examiner's opinions offered in conjunction with those 
examinations.

All of this additional evidence is new in the sense that it 
has not been submitted to VA before and, thus, never 
considered.  It also is not duplicative or cumulative of 
evidence already on file.



And in regards to the bilateral hearing loss claim, a January 
2007 letter from M.T.F., AuD/CCC-A, a private clinical 
audiologist, is also material because it relates to an 
unestablished fact necessary to substantiate this claim.  
38 C.F.R. § 3.156(a).  Specifically, this audiologist 
indicated the sensorineural component of the Veteran's 
bilateral hearing loss is at least as likely as not the 
result of severe acoustic trauma from combat experience while 
in the military.  So this opinion is material to the claim 
because it suggests the Veteran's bilateral hearing loss is 
due to his military service.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998) (holding that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a Veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim).  
As also indicated in Evans v. Brown, 9 Vet. App. 273, 284 
(1996), the newly presented evidence need not be probative of 
all the elements required to award the claim, but it must be 
probative as to each element that was a specified basis for 
the last disallowance.

In regards to the tinnitus claim, the report of a November 
2006 VA examination is also material because it relates to an 
unestablished fact necessary to substantiate this claim.  38 
C.F.R. § 3.156(a).  Specifically, the VA examiner indicated 
the Veteran's right ear has conductive hearing loss, and that 
conductive hearing loss can result in tinnitus if there is a 
high frequency (i.e., sensorineural) loss as well, which the 
examiner confirmed the Veteran also has.  So this medical 
opinion is material to the claim because it suggests the 
Veteran's tinnitus also is due to his active military 
service, particularly by way of his bilateral hearing loss.  
See again Hodge, 155 F.3d at 1363, and Evans, 9 Vet. App. at 
284.

Therefore, since there is new and material evidence, these 
claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
They now must be readjudicated on their underlying merits, 
i.e., on a de novo basis.  



General Statutes and Regulations for Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Stated somewhat differently, to 
establish entitlement to service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases, such as organic disease of the 
nervous system, including sensorineural hearing loss, may be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year of separation from service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309; 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2008); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) 
(2008).  

A disability also may be service connected on a secondary 
basis if it is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may be established by any 
increase in severity (i.e., aggravation) of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected condition.  
38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 
Fed. Reg. 52,744-52,747 (September 7, 2006); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu, 2 Vet. App. 494 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 



Entitlement to Service Connection for Bilateral Hearing Loss

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of current disability.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed, to confirm the Veteran at 
least has it; without this minimum level of proof, there is 
no valid claim).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Those are the figures on the left of each column and 
are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses. 

Audiometric testing at the time of the Veteran's pre-
induction physical examination in June 1966 revealed normal 
hearing.  The measure of puretone threshold levels, 
in decibels, at the noted frequencies was:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
15 (25)
--
20 (25)
LEFT
0 (15)
0 (10)
0 (10)
--
0 (5)

The Veteran began serving on active duty the following year, 
in June 1967.
A few months later during service, in November 1967, 
audiometric testing again revealed normal hearing for the 
most part, but there had been a slight decline in the hearing 
acuity in his left ear at 1,000, 2,000 and 4,000 Hertz in 
comparison to his pre-induction findings.  The measure of 
puretone threshold levels, in decibels, at the noted 
frequencies was:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
--
15
LEFT
15
15
15
--
35

Audiometric testing was not conducted at the time of the 
Veteran's separation from the military in February 1969. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
the threshold for normal hearing is from zero to 20 decibels, 
and that higher threshold levels indicate some degree of 
hearing loss.  Id. (citing Current Medical Diagnosis & 
Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 
(1988)).  Further, even though disabling hearing loss - that 
is, according to the requirements of 38 C.F.R. § 3.385 - may 
not have been demonstrated during service, including at time 
of separation, a Veteran may still establish his entitlement 
to service connection for a current hearing loss disability 
by showing he now satisfies these threshold minimum 
requirements of § 3.385 and by submitting evidence that his 
current disability is related to his military service.  See 
also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

When referred to and seen in the VA outpatient audiology 
clinic in January 1996 for evaluation of his hearing, it was 
noted the Veteran had difficulty hearing people and did not 
understand them.  It was also noted he had a history of noise 
exposure while in service, including while in Vietnam when a 
rocket grenade exploded about 10 feet from his right side, 
after which he reportedly noticed that the hearing in his 
right ear was worse than in his left.  He also had 
experienced some occasional tinnitus, about 25 percent of the 
time and bilateral (i.e., involving both ears).  


And based on the results of that hearing evaluation (the 
audiometric findings were included with the report), it was 
recommended he receive hearing aids.  It was further 
indicated that he had filed a claim, presumably for VA 
compensation and other benefits related to his hearing loss, 
but that he should wait until he heard about that claim (the 
outcome) before buying a hearing aid.

As already alluded to, the RO denied that pending claim in 
May 1996.  And although the Veteran did not appeal that 
decision, he has since filed a petition to reopen this claim 
- which the Board granted in this decision, leaving only the 
matter of whether to also service connect his bilateral 
hearing loss.

In connection with his current claim, the Veteran more 
recently had another VA hearing evaluation in August 2006.  
At this examination, the measure of puretone threshold 
levels, in decibels, at the noted frequencies were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
35
50
LEFT
15
20
45
65
95

He was also administered the Maryland CNC Test (or a similar 
word recognition test) during this examination.  He scored 
100 percent in his right ear and 98 percent in his left ear.  

Therefore, based on these findings, the Veteran does 
currently have sufficient bilateral hearing loss by VA 
standards as set forth in 38 C.F.R. § 3.385 to be considered 
a disability.  Consequently, the determinative issue is 
whether this current hearing loss disability is somehow 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or a disease incurred 
in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

In support of his claim, the Veteran has submitted statements 
alleging his bilateral hearing loss arose during his active 
military service.  He has indicated that during service he 
was stationed in an artillery unit in combat in Vietnam, 
where he sustained acoustic trauma from exposure to 
excessively loud noise.  He describes one particular instance 
when a grenade exploded in very close proximity to him.  He 
stated that, as a result, the eardrum in his right ear "blew 
out" and he was virtually deaf in this ear for the next 
three days.  He also says he began experiencing a ringing in 
his ears, i.e., tinnitus.

His contentions to the contrary notwithstanding, the records 
concerning the Veteran's military service show only a decline 
in the hearing in his left ear, as opposed to his right ear.  
And the results of that November 1967 hearing test showing 
this shift in the hearing in this ear was before the incident 
in question, in combat in Vietnam, is said to have occurred 
in 1968.  The fact remains, though, that there was evidence 
of hearing loss, at least in the left ear at 4,000 Hertz, 
during that November 1967 hearing test, regardless of the 
specific cause, when there earlier had been no indication of 
hearing loss in this ear when examined in anticipation of 
entering the military.  And the Board additionally sees on 
the Veteran's DD Form 214 that he was awarded - among other 
medals and commendations, the Combat Medical Badge.  So he 
has a significantly less burden of proof for establishing 
that he sustained a relevant injury in service, i.e., 
acoustic trauma, to the extent he is alleging this trauma 
occurred during his combat in Vietnam and assuming this type 
of injury is consistent with the circumstances of that 
service, which it is.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

But proof of combat service, alone, does not obviate the need 
for the Veteran to still also have medical nexus evidence 
supporting the notion that his current bilateral hearing loss 
in a result of that acoustic trauma in combat.  Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).



That said, even as a layman he is competent to testify 
concerning when he began having difficulty hearing.  Whether 
his lay testimony regarding this is also credible is another 
matter altogether and affects the ultimate probative value of 
this evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997) 
and Layno v. Brown, 6 Vet. App. 465 (1994).  When it is 
determined that lay evidence is both credible and competent, 
the absence of contemporaneous medical documentation does not 
preclude further evaluation as to the etiology of the claimed 
disorder.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006).

As previously mentioned, to assist in determining the cause 
of his hearing loss, the Veteran was afforded a VA 
compensation examination in August 2006, during which the 
examiner reviewed the claims file for the pertinent medical 
and other history.  That examiner, however, an audiologist, 
did not provide the requested opinion as to whether the 
Veteran's bilateral hearing loss is related to his military 
service.  Instead, that evaluating VA audiologist advised to 
see an ENT specialist for this opinion.

So, in November 2006, the Veteran was provided another VA 
examination, this time by the recommended ENT specialist, who 
also reviewed the claims file for the pertinent medical and 
other history.  After this review and clinical examination, 
this VA ENT specialist determined he could not resolve the 
issue regarding service connection for bilateral hearing loss 
without resorting to mere speculation.  He explained that he 
was unable to respond because of the complex findings and 
observations and since the Veteran did not have an audiogram 
in service after the described 1968 grenade explosion.

In January 2007 the Veteran was seen by a private clinical 
audiologist, M.T.F., AuD/CCC-A, for a referral evaluation.  
This private audiologist also reviewed the Veteran's STRs.  
And following that review and clinical examination of the 
Veteran, this private audiologist determined the Veteran had 
a mixed hearing loss (i.e., comprised of both conductive and 
sensorineural components) in both ears.  This private 
audiologist went on to state that it was at least as likely 
as not the sensorineural component of the Veteran's bilateral 
hearing loss was the result of severe acoustic trauma from 
his combat experience while in the military.

In further discussing the grounds of this conclusion, this 
private audiologist indicated he had based his opinion on the 
Veteran's report of combat noise exposure, the changes 
detected in the military audiograms, and the results from the 
current examination.

Subsequently, in March 2007, the RO obtained another opinion 
from a VA examiner (also an audiologist) regarding the 
etiology of the Veteran's bilateral hearing loss.  This 
audiologist, incidentally, was the same audiologist that had 
initially examined the Veteran over a decade earlier, in 
January 1996, but not the same audiologist that had declined 
to comment on the cause of the Veteran's hearing loss 
following the more recent August 2006 examination, deferring 
instead to the ENT specialist.  When commenting in March 
2007, to try and reconcile the differing opinions of record, 
this VA audiologist indicated he had reviewed the claims file 
for the pertinent medical and other history, but that he did 
not physically examine the Veteran.  Ultimately, concluded 
this commenting VA audiologist, when all the facts are 
considered, the opinion by the VA ENT specialist in November 
2006 is the correct opinion because there is no way to say 
that the hearing loss is as likely as not due to the 
Veteran's military service since, as the ENT specialist had 
explained, the hearing loss could be due to all of the 
ear problems the Veteran had had in the past that started in 
childhood, from acoustic trauma, or a combination of both..

Both the November 2006 and March 2007 VA C&P examiners' 
opinions are ultimately inconclusive on the determinative 
issue of etiology, inasmuch as they readily admitted that 
they could not provide the requested opinion without 
speculating.  Opinions like this amount to "nonevidence," 
neither for nor against the claim, because service connection 
may not be based on speculation or remote possibility.  See 
generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty).  See also 38 C.F.R. § 3.102 (when 
considering application of the benefit-of-the-doubt doctrine, 
reasonable doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).

The private audiologist's opinion, in comparison, while not 
altogether definitive on the determinative issue of 
causation, nonetheless meets the at least as likely as not 
standard of proof to require resolving this doubt in the 
Veteran's favor and granting his claim.  38 C.F.R. § 3.102.  
See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).  An 
absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  Moreover, even the VA ENT 
specialist and audiologist that could only speculate 
concerning the cause of the Veteran's hearing loss, given the 
medical complexity and number of different possible factors,  
readily acknowledged that acoustic trauma in combat during 
his military service was one of these possible factors.  So 
even they accept that it may be one of the causes of his 
hearing loss disability.  And although this equivocality 
generally is insufficient reason to grant a claim, because 
acknowledging a condition may or could be related to service 
is tantamount to saying it just as well may not be related to 
service, when this acknowledgement is considered along with 
the private audiologist's opinion (meeting the at least as 
likely as not standard of proof), there is sufficient reason 
to grant the claim by resolving all reasonable doubt 
in the Veteran's favor.  See Tirpak v. Derwinski, 2 Vet. App. 
609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); and 
Winsett v. West, 11 Vet. App. 420, 424 (1998).

Entitlement to Service Connection for Tinnitus

As already explained, the first and indeed perhaps most 
fundamental requirement for any service-connection claim is 
there must be competent evidence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed; 
without this minimum level of proof, there is no valid 
claim).  

The Veteran has submitted competent statements indicating he 
has tinnitus.  Tinnitus is "a noise in the ear, such as 
ringing, buzzing, roaring, or clicking."  See Dorland's 
Illustrated Medical Dictionary 1714 (28th ed. 1994).  
Because, by its very nature, tinnitus is inherently 
subjective, the Veteran is competent to attest to having it, 
even as a layman.  See Davidson v. Shinseki, 581 F.3d 1313 
(Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) and Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

So the determinative issue is whether the Veteran's tinnitus, 
like his hearing loss, is attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The Veteran has submitted statements alleging he began 
experiencing tinnitus while in service.  He says that during 
service he was in an artillery unit in combat in Vietnam and, 
especially in that capacity, sustained acoustic trauma from 
exposure to excessively loud noise.  He describes one 
instance in particular, the same incident to which he 
attributes his hearing loss, where a grenade exploded very 
near him.  He says that, as a result, the eardrum in his 
right ear "blew out" and he was virtually deaf in this ear 
for the next three days.  He also says he began experiencing 
ringing in his ears, which has persisted during the many 
years since. 

Again, even as a layman he is competent to make this 
allegation of when his tinnitus initially manifested.  But 
whether his lay testimony is also credible is another matter 
altogether and affects the ultimate probative value of this 
evidence.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and 
Layno v. Brown, 6 Vet. App. 465 (1994).

The designated VA examiner reviewed the claims file during 
the August 2006 examination for the Veteran's pertinent 
medical and other history.  That examiner, however, did not 
provide an opinion as to whether the Veteran's tinnitus is 
related to his military service, and specifically to the type 
of acoustic trauma claimed, instead deferring to an ENT 
specialist to provide this opinion.

So, in November 2006, the Veteran was provided another VA 
examination, during which the VA examiner (an ENT specialist) 
reviewed the claims file for the pertinent medical and other 
history.  Based on that review and clinical evaluation, he 
determined that he could not resolve the issue regarding 
service connection for tinnitus without resorting to mere 
speculation.  He said he was unable to provide the requested 
opinion because of the complex findings and observations and 
since the Veteran did not have an audiogram in the service 
after the described 1968 grenade explosion.

In January 2007 the Veteran was seen by a private clinical 
audiologist, M.T.F., AuD/CCC-A, for a referral examination.  
This private audiologist also reviewed the Veteran's STRs for 
the pertinent medical and other history.  But unlike when 
commenting about the cause of the hearing loss, this private 
audiologist did not provide an opinion regarding whether the 
Veteran's tinnitus also was related to his military service 
(even in terms of whether this possibility was at least as 
likely as not).  There simply was no etiological opinion 
concerning the tinnitus at all.

In March 2007 the RO obtained another opinion from a VA 
audiologist regarding the etiology of the Veteran's tinnitus.  
This VA audiologist, like the others, reviewed the claims 
file for the pertinent medical and other history, although he 
did not physically examine the Veteran.  Ultimately, this VA 
audiologist concluded the November 2006 VA ENT specialist's 
opinion was the correct opinion because there was no way to 
determine that the Veteran's tinnitus is at least as likely 
as not due to his military service.



Both the November 2006 and March 2007 VA C&P examiners' 
opinions are ultimately inconclusive on the determinative 
issue of etiology, inasmuch as they readily admitted they 
could not provide the requested opinion without speculating.  
So their admission of this means they did not provide the 
type of opinion needed to grant service connection for the 
tinnitus, like the hearing loss, because their statements, 
for all intents and purposes, are ultimately inconclusive as 
to the origin of the tinnitus and, therefore, cannot be 
employed as suggestive of a linkage between this disorder and 
the Veteran's military service.  See Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993).

Instead, opinions like this amount to "nonevidence," neither 
for nor against the claim, because service connection may not 
be based on speculation or remote possibility.  See generally 
Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty).  See also 38 C.F.R. § 3.102 (when 
considering application of the benefit-of-the-doubt doctrine, 
reasonable doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).

The Veteran's chief proponent, the private audiologist M.T.F. 
that in his January 2007 letter sufficiently linked the 
hearing loss to severe acoustic trauma in combat in Vietnam 
(saying this probability was at least as likely as not), did 
not similarly provide any such linkage to the Veteran's 
service regarding his tinnitus.  So that audiologist's 
statement also does not provide a basis for granting the 
claim for tinnitus.

Therefore, the Veteran's contentions notwithstanding, none of 
the VA or private audiologists or ENT specialist that have 
had occasion to evaluate or examine him, or anyone else for 
that matter, have attributed the tinnitus to his military 
service.  They only recount his self-reported history of 
tinnitus dating back to his service, without also personally 
commenting on whether his current tinnitus is indeed 
traceable back to his military service, including to any 
acoustic trauma he may have sustained or disease contracted.  
In Godfrey v. Brown, 8 Vet. App. 113, 121 (1995), the Court 
held that the Board is not required to accept a medical 
opinion that is based on a reported history and unsupported 
by clinical findings.  See also Leshore v. Brown, 8 Vet. App. 
406, 409 (1995) (holding that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute 
competent medical evidence); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (holding that the Board is entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence.)

In Kolwaski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
clarified that the Board may not disregard a medical opinion 
solely on the rationale that it was based on a history given 
by the Veteran.  Rather, as the Court explained further in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008), the Court discusses, in great detail, 
how to assess the probative weight of medical opinions and 
the value of reviewing the claims file.  The Court holds that 
claims file review, as it pertains to obtaining an overview 
of the claimant's medical history, is not a requirement for 
private medical opinions.  The Court added, "[i]t is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."

In the Nieves-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

Here, there simply is no supporting medical nexus opinion - 
even accepting that all examiners reviewed the claims file 
for the pertinent medical and other history.  Even with the 
benefit of that review, they did not affirm the Veteran's 
contention that his tinnitus dates back to his military 
service.  Rather, as explained, they either were unable to 
comment about this without resorting to mere speculation or 
did not comment at all, even equivocally.  So, in short, 
there are no grounds to grant the Veteran's claim on a 
direct-incurrence basis.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Additionally, the Veteran's claim for tinnitus cannot be 
granted alternatively under a theory of secondary service 
connection - that is, as being proximately due to, 
the result of, or chronically aggravated by his now service-
connected bilateral hearing loss.  38 C.F.R. § 3.310 (a) and 
(b) (2009).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

As explained, secondary service connection requires evidence 
of a connection to a service-connected disability.  See 
Reiber v. Brown, 7 Vet. App. 513 (1995); Wallin v. West, 
11 Vet. App. 509, 512 (1998).  There is no medical evidence 
of record providing this required link between the Veteran's 
tinnitus and his service-connected bilateral hearing loss.  
During the November 2006 VA examination, the examiner 
considered the Veteran's claim that his tinnitus was caused 
by or associated with his service-connected bilateral hearing 
loss.  And this examiner acknowledged that the Veteran's 
"right ear currently has mostly a conductive hearing loss, 
which can result in tinnitus if there is a high frequency 
loss as well, which he has."

But there are a line of precedent cases discussing the 
probative value of opinions like this that are equivocal, 
which essentially state that it is possible the condition at 
issue is attributable to the Veteran's military service, 
including, as here, by way of a service-connected disability.  
See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  


And these cases make clear that, while an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology, a doctor's opinion phrased in terms 
tantamount to "may" or "could" be related to service is an 
insufficient basis for an award of service connection because 
this is for all intents and purposes just like saying the 
condition in question just as well "may or may not"" be 
related to service.  Obert v. Brown, 5 Vet. App. 30 (1993).  
See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).

The November 2006 VA compensation examiner clearly merely 
contemplated that the Veteran's tinnitus is somehow related 
to his service-connected bilateral hearing loss, as evidenced 
by the examiner only saying the two conditions "could be" 
related, and more importantly this VA examiner ultimately was 
unable to discern any event during the Veteran's military 
service that provided the basis for service connecting either 
the hearing loss or tinnitus.  It was only with the benefit 
of the private audiologist's opinion that the Board was able 
to establish and accept this linkage of the hearing loss to 
service.  The November 2006 VA ENT specialist, however, could 
not concede to this linkage; instead, he indicated that if he 
did, he would only be speculating, and the VA audiologist 
that subsequently commented in March 2007 agreed.  So there 
is insufficient medical evidence to substantiate the 
Veteran's claim on this alternative theory.  See McQueen v. 
West, 13 Vet. App. 237 (1999) (indicating, like in Wallin and 
Velez, that competent medical nexus evidence is required to 
associate a secondary condition with a service-connected 
disability).

While the Veteran is competent, even as a layman, to attest 
to his experiencing tinnitus, he does not have the necessary 
medical training and/or expertise to give a probative opinion 
on the cause of this condition - and, in particular, whether 
it is traceable back to his military service to acoustic 
trauma in combat in Vietnam.  This is a medical, not lay, 
determination.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See, too, 
Rucker v. Brown, 10 Vet. App. 67 (1997)

In making this dispositive determination, it is VA's defined 
and consistently applied policy to administer the law under a 
broad interpretation consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim. 
 It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for tinnitus.  And as 
the preponderance of the evidence is against this claim, 
the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. 53-56.  Accordingly, the appeal of this claim is denied.




ORDER

As new and material evidence has been submitted, the petition 
to reopen the claim for service connection for bilateral 
hearing loss is granted.

As new and material evidence has been submitted, the petition 
to reopen the claim for service connection for tinnitus is 
granted.

Service connection for hearing loss is granted.

Service connection for tinnitus, however, is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


